Docket No. 99924.

                        IN THE
                   SUPREME COURT
                          OF
                 THE STATE OF ILLINOIS



RITA LANGENHORST, Special Adm=r of the Estate of Gerald
Langenhorst, Deceased, Appellee, v. NORFOLK SOUTHERN
                    RAILWAY COMPANY et al., Appellants.

                    Opinion filed March 2, 2006.



   JUSTICE KILBRIDE delivered the judgment of the court, with
opinion.
   Justices Freeman, McMorrow and Fitzgerald concurred in the
judgment and opinion.
   Justice Garman, joined by Chief Justice Thomas and Justice
Karmeier, dissented.



                              OPINION

     Plaintiff, Rita Langenhorst, as special administrator of the estate
of Gerald Langenhorst, deceased, brought a wrongful-death action in
the circuit court of St. Clair County against defendants, Norfolk
Southern Railway Company (Norfolk), Jimmy Ellis, Samuel Baggett,
and Keith Egmon. Plaintiff sought damages for the death of Gerald
Langenhorst, resulting from a train-motor vehicle accident occurring
in Clinton County. Defendants moved to transfer the action to Clinton
County under the doctrine of forum non conveniens.
     The circuit court denied the motion and the appellate court
initially entered an order denying defendants= petition for leave to
appeal. This court then entered a supervisory order directing the
appellate court to vacate and reconsider its judgment in light of
Dawdy v. Union Pacific R.R. Co., 207 Ill. 2d 167 (2003), and First
American Bank v. Guerine, 198 Ill. 2d 511 (2002). Upon
reconsideration, the appellate court affirmed the circuit court=s denial
of defendants= motion to transfer. 354 Ill. App. 3d 1103.
    We allowed defendants= petition for leave to appeal (177 Ill. 2d R.
315). We also allowed the Illinois Trial Lawyers Association leave to
file a brief as amicus curiae in support of plaintiff. 155 Ill. 2d R.
345(a). We now affirm.

                         I. BACKGROUND
    On July 27, 2001, Gerald Langenhorst, a lifetime resident of
Germantown, Clinton County, died from injuries he sustained when
he was ejected from his pickup truck after being struck by a Norfolk
train. The accident occurred at a railroad crossing on the Langenhorst
farm, located in Clinton County near the St. Clair County line, a few
miles west of Germantown, Clinton County. Norfolk is a foreign
corporation domiciled in Virginia, whose Illinois registered agent for
service is located in Belleville, St. Clair County. Defendant Samuel
Baggett a resident of Patoka, Indiana, was employed by Norfolk as
the conductor of the train at the time of the accident. Patoka is
approximately 146 miles from Belleville and 129 miles from Carlyle,
Clinton County. Defendant, Keith Egmon, a resident of Hazelton,
Indiana, and a Norfolk employee, was the train=s engineer at the time
of the accident. Hazelton is approximately 10 miles north of Patoka.
Defendant Jimmy Ellis a resident of Decatur, Macon County, was
Norfolk=s division engineer, responsible for maintenance and safety
of the railroad crossing. Decatur is approximately 117 miles from
Belleville and 100 miles from Carlyle.
    Gerald was transported by New Baden, Clinton County,
ambulance to St. Joseph=s Hospital in Breese, Clinton County,
approximately five miles north of Germantown. The doctors who
treated Gerald at St. Joseph=s Hospital are not residents of Clinton
County. Dr. Keith Thomas resides in Madison County, and Dr. David
Sorge resides in St. Clair County.
    According to defendant, fire departments from neighboring
Germantown and Albers in Clinton County responded to the accident.

                                  -2-
Defendant also claims that ambulances from Albers and Breese were
present at the scene of the accident, but it does not appear from the
record that those ambulance services transported anyone from the
accident scene. Gerald=s wrecked vehicle was transported to Robke
Auto Body in Germantown following the accident.
    Clinton County Sheriff=s Deputy C. Becherer investigated and
prepared an accident report. The record indicates he took no
photographs or videotape of the accident scene.
    St. Joseph=s Hospital was not equipped to treat Gerald=s
neurological injuries and he was transported by Arch Air Medical
Service of St. Louis, Missouri, to St. Louis University Hospital in St.
Louis, Missouri. St. Louis is approximately 40 miles west of Breese
and 15 miles west of Belleville. Gerald died shortly after arriving at
St. Louis University Hospital.
    Dr. Raj Nanduri, a pathologist with the St. Louis city medical
examiner in St. Louis, Missouri, performed an autopsy on Gerald=s
body and reported his cause of death as thoracic blunt trauma injuries
suffered in the accident.
    Plaintiff hired Mark Heffernan, a resident of St. Clair County, to
investigate the accident. On August 18 and September 16, 2001,
Heffernan took extensive photographs of the railroad crossing where
the accident occurred. Hefferman also videotaped the railroad
crossing and prepared diagrams of the scene. All items relating to
Hefferman=s investigation are located in St. Clair County.
    Don Richardson of the Illinois Commerce Commission
Transportation Division/Rail Safety Section in Springfield, Illinois,
belatedly learned of this fatal accident, and on September 13, 2001,
he conducted an inspection of the railroad crossing. Richardson
observed a cornfield within 28 feet of the railroad, and weeds and
brush appearing to have been recently cut to 280 feet of the crossing.
Richardson noted additional cutting was needed to bring the crossing
into compliance with the Illinois Administrative Code.
    Richardson also found the crossbuck in the northwest quadrant of
the crossing had lost most of its reflective material on the back,
needed to be replaced, and was not in compliance with the Illinois
Administrative Code. Richardson=s written report indicated Norfolk
was contacted about its failure to report the accident and the need to


                                 -3-
replace the crossbuck and to cut additional brush on the railroad
right-of-way.
     Richardson made his written report to Michael Stead, Rail Safety
Program Administrator in Springfield, on September 24, 2001. On
that same date, Stead notified defendant Ellis, Norfolk=s division
engineer, of the inspection and informed him that the crossing was
not in compliance with the Administrative Code. Stead informed Ellis
that the crossbuck needed to be replaced Aas soon as possible@ and
that weeds and brush needed to be cut to bring the crossing into
compliance with the Administrative Code, Awhich requires the
railroad right of way to be kept reasonably clear of brush, shrubbery,
trees, weeds, crops, etc. for a distance of 500 feet each way from the
crossing.@ 92 Adm. Code ''1535.300, 1535.205 (2003). Stead
advised Ellis to notify his office in writing when the corrective action
had been taken to bring the crossing into compliance. The letter
further advised Ellis to contact its railroad safety specialist, Bob
Berry, with any questions.
     Gerald=s widow, Rita Langenhorst, a resident of Germantown,
Clinton County, as special administrator of Gerald=s estate, hired an
attorney from Belleville, St. Clair County, to represent her in this
action. On October 22, 2001, Rita=s attorney filed this wrongful-death
action on her behalf in Belleville, St. Clair County. Belleville is
located approximately 26 miles west of Germantown. Following
service on Norfolk=s Belleville, St. Clair County, Illinois, registered
agent for service, Norfolk, on behalf of itself and its employees, hired
attorneys in Belleville, St. Clair County, to defend this action.
     On January 25, 2002, defendants filed a motion to transfer this
action to Clinton County based on the doctrine of forum non
conveniens. The Clinton County courthouse is located in Carlyle,
approximately 12 miles east of Germantown, and 36 miles east of
Belleville. The individual defendants each filed identical affidavits
stating, AIt would not be inconvenient for me to appear in Clinton
County, Illinois for the trial of this case.@ The affidavits did not
indicate these defendants would be inconvenienced by appearing at a
trial in St. Clair County. Defendants also supported their motion to
transfer with plaintiff=s answers to interrogatories that list several
neighbors who were at the scene of the accident.



                                  -4-
     On June 12, 2002, the circuit court of St. Clair County held a
hearing on defendants= motion to transfer. Defense counsel argued
that all of the forum non conveniens factors favored transfer to
Clinton County. Citing to a law review article, defendants argued that
only one factor seems to matterBthe place of the occurrenceBand that
this case has no practical connection to St. Clair County because the
decedent and his wife were from Clinton County, the accident
occurred in Clinton County, and the witnesses listed in defendants=
discovery are from Clinton County. Defense counsel also cited court
statistics, both in numbers of cases and in timely docket dispositions
as factors favoring transfer to Clinton County. During the hearing, the
circuit court judge commented on the St. Clair County court=s docket
congestion:
             A[T]he idea that anybody thinking they can get to trial and
         have a trial quicker in another county than St. Clair County
         just isn=t true *** hardly anybody goes to trial to verdict. I
         think I=ve had three verdicts all year *** you can get to trial
         any time you want to. You want to try a case in St. Clair
         County, I=m telling you I=ll try it. It doesn=t matter whose
         docket, you just can, and you can get to trial in St. Clair
         County as quickly as you can in any other county.@
     Plaintiff=s counsel argued that the scene of the accident has
changed since the date of the accident. The only legitimate accident
site evidence that would have existed at the time of the occurrence is
located in his office in St. Clair County, evidence generated by
plaintiff=s investigator, who resides in St. Clair County. Plaintiff=s
counsel also argued that the railroad=s registered agent is located in
St. Clair County, that all the lawyers in the case are located in St.
Clair County, that all medical evidence is located in both Clinton
County and St. Louis, Missouri, and that the St. Louis witnesses are
more conveniently located to St. Clair County. Plaintiff=s counsel
stated it would be more convenient to try the case in St. Clair County.
Plaintiff=s counsel also pointed out that the witnesses listed by
defendants do not have anything significant to testify to and,
regardless, a nine-mile distance is not going to inconvenience them.
According to plaintiff=s counsel,
             A[Defendants] file[d] affidavits from two of their
         employees who are residents of Indiana, suggesting to the


                                  -5-
         court with their affidavits is [sic] that Clinton County is not
         an inconvenience to them; well, guess what, that=s not the
         test. The test is whether St. Clair County is an inconvenience
         to them. Presumably, they were unwilling to sign an affidavit
         which suggested that a trip from Indiana to Belleville versus a
         trip from Indiana to Carlyle would in some fashion be more
         inconvenient.@
    Plaintiff=s counsel argued that defendants want the case
transferred to Clinton County because they thought the verdict would
be smaller there, and acknowledged wanting the case to remain in St.
Clair County because he believed the verdict would be larger there.
According to plaintiff=s counsel, defendant has not shown that St.
Clair County is inconvenient.
    Defense counsel countered there was not one factor connecting
the case to St. Clair County. He contended the locations of Gerald=s
St. Louis doctors and Norfolk=s registered agent were insignificant
factors.
    Following arguments, the circuit court judge stated that the
factors did not strongly favor transfer and denied defendants= motion
to transfer based on forum non conveniens. On June 12, 2002, the
circuit court of St. Clair County entered a written order denying
defendants= motion to transfer based on the doctrine of forum non
conveniens.
    On August 21, 2002, the appellate court denied defendants=
petition to appeal pursuant to Supreme Court Rule 306(a)(2) (166 Ill.
2d R. 306(a)(2)). On October 7, 2003, this court denied defendants=
petition for leave to appeal and issued a supervisory order directing
the appellate court to vacate its judgment and to reconsider its
judgment in light of Dawdy v. Union Pacific R.R. Co., 207 Ill. 2d 167
(2003), and First American Bank v. Guerine, 198 Ill. 2d 511 (2002).
See Langenhorst v. Norfolk Southern Ry. Co., 205 Ill. 2d 586 (2003)
(table).
    Upon reconsideration, the appellate court affirmed the circuit
court=s denial of defendants= motion to transfer. 354 Ill. App. 3d
1103. After reviewing Guerine and Dawdy, the appellate court
examined the public and private interest factors and held that the
circuit court of St. Clair County did not abuse its discretion in
denying defendants= forum non conveniens motion. 354 Ill. App. 3d at

                                  -6-
1122. The appellate court reasoned that a trial in the St. Clair County
courthouse, blocks away from the parties= attorneys= offices, would
tend to make trial easier, more expeditious, and less expensive for the
clients. 354 Ill. App. 3d at 1116-17. The appellate court also reasoned
that even though Norfolk could be considered a resident of St. Clair
County by virtue of doing business in that county, transfer to Clinton
County would not find the litigation in the resident county of any of
the other defendants. 354 Ill. App. 3d at 1117.
    The appellate court also examined witness convenience and
determined that any inconvenience the plaintiff=s chosen forum
presents is minuscule. 354 Ill. App. 3d at 1117-18. It noted that the
parties expected the plaintiff=s investigator to give extensive
testimony about his investigation of the accident scene immediately
after the crash. 354 Ill. App. 3d at 1119. Due to changes in the
railroad crossing, the appellate court concluded a jury view of the
crossing would be inappropriate, and even if a jury view were
appropriate, the accident occurred so close to the St. Clair County
border that travel to the accident scene would offer little
inconvenience or expense. 354 Ill. App. 3d at 1119-20. Further, the
appellate court reasoned, none of the doctors reside in Clinton
County. 354 Ill. App. 3d at 1120.
    The appellate court determined that there was a 1% difference in
disposing of major civil cases between St. Clair and Clinton
Counties, and that it did not raise a concern over St. Clair County
court congestion. 354 Ill. App. 3d at 1121. It was noted that the
Norfolk line passing through the Langenhorst farm also bisects all of
St. Clair County with crossings similar to the accident site, and the
appellate court concluded that the local public interest was not
limited to Clinton County residents. 354 Ill. App. 3d at 1122.
Accordingly, the appellate court determined that it would not burden
St. Clair County residents to serve on a jury that will decide the
issues raised by this railroad accident case. 354 Ill. App. 3d at 1122.
Thus, the appellate court held that the circuit court of St. Clair
County did not abuse its discretion in deciding that the convenience
factors do not strongly favor a transfer to Clinton County. 354 Ill.
App. 3d at 1122.




                                 -7-
    We allowed defendants= petition for leave to appeal (177 Ill. 2d R.
315). We allowed the Illinois Trial Lawyers Association leave to file
a brief as amicus curiae in support of plaintiff. 155 Ill. 2d R. 345(a).

                             II. ANALYSIS
    The venue statute, section 2B101 of the Code of Civil Procedure,
provides:
             A[E]very action must be commenced (1) in the county of
         residence of any defendant who is joined in good faith and
         with probable cause for the purpose of obtaining a judgment
         against him or her and not solely for the purpose of fixing
         venue in that county, or (2) in the county in which the
         transaction or some part thereof occurred out of which the
         cause of action arose.@ (Emphasis added.) 735 ILCS 5/2B101
         (West 2000).
This court has recognized that A[t]he Illinois venue statute is designed
to insure that the action will be brought either in a location
convenient to the defendant, by providing for venue in the county of
residence, or convenient to potential witnesses by allowing for venue
where the cause of action arose.@ Baltimore & Ohio R.R. Co. v.
Mosele, 67 Ill. 2d 321, 328 (1977), citing E. Sunderland,
Observations on the Illinois Civil Practice Act, 28 Ill. L. Rev. 861
(1934). Despite conceding that St. Clair County is a proper venue,
defendants assert that the doctrine of forum non conveniens requires
transfer because St. Clair County has Ano practical connection@ to the
parties and the location of the accident.
    A forum non conveniens motion Acauses a court to look beyond
the criterion of venue when it considers the relative convenience of a
forum.@ Bland v. Norfolk & Western Ry. Co., 116 Ill. 2d 217, 226
(1987). The fact that a defendant conducts business within the county
is not the only factor the court should consider in its analysis. Vinson
v. Allstate, 144 Ill. 2d 306, 311 (1991).
    Forum non conveniens is an equitable doctrine founded in
considerations of fundamental fairness and the sensible and effective
administration of justice. Vinson, 144 Ill. 2d at 310. This doctrine
allows a trial court to decline jurisdiction when trial in another forum
Awould better serve the ends of justice.@ Vinson, 144 Ill. 2d at 310.


                                  -8-
     A trial court is afforded considerable discretion in ruling on a
forum non conveniens motion. Peile v. Skelgas, Inc., 163 Ill. 2d at
336; Dawdy, 207 Ill. 2d at 176 (A[t]he determination of a forum non
conveniens motion lies within the sound discretion of the trial court@).
We will reverse the circuit court=s decision only if defendants have
shown that the circuit court abused its discretion in balancing the
relevant factors. Dawdy, 207 Ill. 2d at 176-77. A circuit court abuses
its discretion in balancing the relevant factors only where no
reasonable person would take the view adopted by the circuit court.
Dawdy, 207 Ill. 2d at 177.
     This court has repeatedly noted that the forum non conveniens
doctrine gives courts discretionary power that should be exercised
only in exceptional circumstances when the interests of justice
require a trial in a more convenient forum. Guerine, 198 Ill. 2d at
520; Peile, 163 Ill. 2d at 335-36; Torres v. Walsh, 98 Ill. 2d 338, 346
(1983), citing Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 91 L. Ed.
1055, 67 S. Ct. 839 (1947). See also Dawdy, 207 Ill. 2d at 176
(A >[t]he test *** is whether the relevant factors, viewed in their
totality, strongly favor transfer to the forum suggested by defendant= @
(emphasis added)), quoting Griffith v. Mitsubishi Aircraft
International, Inc., 136 Ill. 2d 101, 108 (1990). AThe plaintiff has a
substantial interest in choosing the forum where his rights will be
vindicated, and the plaintiff=s forum choice should rarely be disturbed
unless the other factors strongly favor transfer.@ Guerine, 198 Ill. 2d
at 517, citing Griffith, 136 Ill. 2d at 106; Jones v. Searle
Laboratories, 93 Ill. 2d 366, 372-73 (1982); Gulf Oil, 330 U.S. at
508-09, 91 L. Ed. at 1062-63, 67 S. Ct. at 843; Restatement (Second)
of Conflict of Laws '84, Comment c (1971) (Asince it is for the
plaintiff to choose the place of suit, his choice of a forum should not
be disturbed except for weighty reasons@). However, the plaintiff=s
interest in choosing the forum receives Asomewhat less deference
when neither the plaintiff=s residence nor the site of the accident or
injury is located in the chosen forum.@ Guerine, 198 Ill. 2d at 517.
     A >In most instances, the plaintiff=s initial choice of forum will
prevail, provided venue is proper and the inconvenience factors
attached to such forum do not greatly outweigh the plaintiff=s
substantial right to try the case in the chosen forum.= @ (Emphasis
added.) Guerine, 198 Ill. 2d at 520, quoting Peile, 163 Ill. 2d at 335-
36. Although this is a difficult standard for defendants to meet, Ait

                                  -9-
does not foreclose legitimate transfers when the balance of factors
strongly favors litigation in another forum.@ (Emphases added.)
Guerine, 198 Ill. 2d at 521.
    In deciding a forum non conveniens motion, a court must consider
all of the relevant factors, without emphasizing any one factor.
Dawdy, 207 Ill. 2d at 175-76 (collecting cases). Each forum non
conveniens case must be considered as unique on its facts. Satkowiak
v. Chesapeake & Ohio Ry. Co., 106 Ill. 2d 224, 228 (1985); see
Moore v. Chicago & North Western Transportation Co., 99 Ill. 2d 73,
83 (1983) (Aall factors essential to the trial of a particular case must
be balanced in determining whether to dismiss an action on forum
non conveniens grounds@); Darnell v. Ralph Korte Equipment Co.,
144 Ill. App. 3d 564, 566 (1986).
    In Guerine, 198 Ill. 2d 511, we restated the private and public
interest factors to be considered in applying the doctrine of forum non
conveniens. A[P]rivate interest factors include (1) the convenience of
the parties; (2) the relative ease of access to sources of testimonial,
documentary, and real evidence; and (3) all other practical problems
that make trial of a case easy, expeditious, and inexpensive ***.@
Guerine, 198 Ill. 2d at 516. Public interest factors include (1) the
interest in deciding controversies locally; (2) the unfairness of
imposing trial expense and the burden of jury duty on residents of a
forum that has little connection to the litigation; and (3) the
administrative difficulties presented by adding litigation to already
congested court dockets. Guerine, 198 Ill. 2d at 516-17. These factors
are relevant considerations for both interstate and intrastate forum
non conveniens analysis. Guerine, 198 Ill. 2d at 517.
    The burden is on the defendant to show that relevant private and
public interest factors Astrongly favor@ the defendant=s choice of
forum to warrant disturbing plaintiff=s choice. Griffith, 136 Ill. 2d at
107. The private interest factors are not weighed against the public
interest factors; rather, the trial court must evaluate the total
circumstances of the case in determining whether the defendant has
proven that the balance of factors strongly favors transfer. Guerine,
198 Ill. 2d at 518. The defendant must show that the plaintiff=s chosen
forum is inconvenient to the defendant and that another forum is
more convenient to all parties. Guerine, 198 Ill. 2d at 518. However,
the defendant cannot assert that the plaintiff=s chosen forum is


                                 -10-
inconvenient to the plaintiff. Guerine, 198 Ill. 2d at 518. Unless the
balance of factors strongly favor a defendant=s choice of forum, the
plaintiff=s choice of forum should rarely be disturbed. Gulf Oil, 330
U.S. at 507-08, 91 L. Ed. at 1062, 67 S. Ct. at 842-43.
     In Guerine, a Kane County resident was killed in an accident in
De Kalb County. A lawsuit was filed in Cook County. One of the
defendants was a Cook County resident, and the other defendant
resided in Indiana, but would have to drive through Cook County to
trial in either Kane or De Kalb County. The potential witnesses were
scattered among several counties in the same area of the state,
including Kane and De Kalb Counties. Several witnesses filed
affidavits stating that they would be willing to travel to Cook County
for trial. There was nothing in the record to indicate that a jury view
of the accident site would be necessary.
     We evaluated the continued vitality of the intrastate forum non
conveniens doctrine in Guerine and reaffirmed the doctrine as Illinois
law. Guerine, 198 Ill. 2d at 514. In determining that the trial court
abused its discretion in granting the defendants= motion to transfer
venue from Cook County to De Kalb County, we noted that both
Cook County and De Kalb County had significant ties to the case and
that potential witnesses were scattered among several counties,
including the plaintiff=s chosen forum. Guerine, 198 Ill. 2d at 525-26.
     This court again had the opportunity to review the doctrine of
intrastate forum non conveniens in Dawdy, 207 Ill. 2d 167. In Dawdy,
the plaintiff, a Green County resident, was injured in an accident
involving a truck driven by a Union Pacific employee in Macoupin
County. Plaintiff filed suit in Madison County and defendants filed a
motion to transfer the cause from Madison County to adjacent
Macoupin County under the doctrine of intrastate forum non
conveniens. Union Pacific is a foreign corporation doing business in
Macoupin County, and its employee driver was a resident of
Macoupin County. Most of the witnesses resided in or near Macoupin
County, and none of them resided in Madison County.
     In applying the forum non conveniens factors, the Dawdy
majority concluded that the circuit court abused its discretion in
denying defendants= motion to transfer the cause to Macoupin
County. Dawdy, 207 Ill. 2d at 177. The Dawdy court first examined
the private interest factor of relative ease of access to evidence and

                                -11-
determined that because the location of the accident was in Macoupin
County and the identified witnesses were, on a whole, closer to
Macoupin County than Madison County, the private interest factors
Aslightly@ weighed in favor of Macoupin County. Dawdy, 207 Ill. 2d
at 178. The court also recognized that the possibility of having a jury
view the scene of the accident could be accomplished more
expeditiously if the case were tried in Macoupin County. Dawdy, 207
Ill. 2d at 179. The fact that the plaintiff=s attorneys maintained an
office in Madison County and defendants= attorneys were located a
short distance away in St. Clair County was accorded little weight.
Dawdy, 207 Ill. 2d at 179. The court rejected plaintiff=s contention
that trial in an adjacent county was conclusively not inconvenient for
a defendant and emphasized that Ano single forum non conveniens
factor should be accorded central emphasis or conclusive effect.@
Dawdy, 207 Ill. 2d at 180, citing Jones, 93 Ill. 2d at 373. The Dawdy
court concluded that, on a whole, the private interest factors favored
the convenience of Macoupin County over Madison County. Dawdy,
207 Ill. 2d at 180.
     The Dawdy court then determined that the public interest factors
strongly weighed against Madison County. Dawdy, 207 Ill. 2d at 180-
81. Although the court recognized that court congestion was
relatively insignificant, the crowded docket of Madison County was
A >of great concern.= @ Dawdy, 207 Ill. 2d at 181, quoting Bland, 116
Ill. 2d at 230. Moreover, the fact that the accident occurred in
Macoupin County gave that county a local interest in the action.
Dawdy, 207 Ill. 2d at 183. The court further concluded that the
residents of Madison County should not be burdened with jury duty
because the action did not arise in and had no relation to Madison
County. Dawdy, 207 Ill. 2d at 183.
     The Dawdy court distinguished Guerine on the basis that, in
Dawdy, none of the witnesses resided in the plaintiff=s chosen forum.
Dawdy, 207 Ill. 2d at 184. The court acknowledged that deference to
plaintiff=s choice of Madison County was reduced because he did not
reside there and the action did not arise there. Dawdy, 207 Ill. 2d at
184. Accordingly, the court held that the circuit court of Madison
County abused its discretion in denying defendants= motion to
transfer venue to Macoupin County based on the doctrine of intrastate
forum non conveniens. Dawdy, 207 Ill. 2d at 185.


                                -12-
    We now examine the current case under our existing doctrine of
intrastate forum non conveniens. Defendants argue the circuit court of
St. Clair County erred in denying its motion to transfer this cause of
action to Clinton County based on the doctrine of forum non
conveniens. Plaintiff argues that the potential witnesses in this case
are scattered among several counties and two states. She also argues
that defendants have failed to show that Clinton County=s connections
to this litigation are predominate and that the balance of factors
strongly favors transfer.
    In the instant case, like Guerine, both St. Clair County and
Clinton County have significant ties to the case and the potential
witnesses are scattered throughout several counties in the state, as
well as Indiana and Missouri. Defendants argue, however, that the
forum non conveniens factors overwhelmingly favor trial in Clinton
County, rather than where the suit was filed, in adjoining St. Clair
County. Defendants contend that private interests weigh in favor of
Clinton County because most of the witnesses reside in Clinton
County and will have to travel somewhat farther to a trial in St. Clair
County. Defendants contend that public interest factors also weigh in
favor of Clinton County because the accident occurred in Clinton
County, the decedent resided in Clinton County, the decedent=s
widow resides in Clinton County, and the St. Clair County court=s
docket is congested. Defendants contend St. Clair County has no
connection to this litigation.
    Defendants mischaracterize the facts. First, defendants ignore the
fact that Norfolk, a foreign corporation, recognized St. Clair County
as an appropriate forum by designating as its registered agent for
service an individual residing in St. Clair County. Second, defendants
ignore important witnesses located in Belleville, St. Clair County, St.
Louis, Missouri, and Springfield, Sangamon County, Illinois. Finally,
defendants have listed ambulance personnel, hospital personnel,
firefighters, and auto body repair personnel from Clinton County as
potential witnesses, but have not identified who these people are,
where they live, or what, if any, relevant testimony they might
provide.
    In weighing the private and public interest factors, we conclude
that the total circumstances of this case do not strongly favor transfer
to Clinton County. First, we recognize that A[i]t is assumed on a


                                 -13-
forum non conveniens motion that the plaintiff=s chosen forum is a
proper venue for the action.@ Dawdy, 207 Ill. 2d at 182. Plaintiff=s
choice of forum is entitled to substantial deference. Guerine, 198 Ill.
2d at 521 (Athe battle over forum begins with the plaintiff=s choice
already in the lead@). However, neither the plaintiff=s residence nor
the site of the accident is located in St. Clair County and, thus,
plaintiff=s choice of St. Clair County is entitled to somewhat less
deference. Guerine, 198 Ill. 2d at 517; Dawdy, 207 Ill. 2d at 173-74. A
>[W]hile the deference to be accorded to a plaintiff regarding his
choice of forum is less when the plaintiff chooses a forum other than
where he resides *** nonetheless the deference to be accorded is only
less, as opposed to none.= @ (Emphases in original.) Guerine, 198 Ill.
2d at 518, quoting Elling v. State Farm Mutual Automobile Insurance
Co., 291 Ill. App. 3d 311, 318 (1997).
    Defendants assert that trial in Clinton County would be more
convenient to the plaintiff. However, Adefendants cannot assert that
the plaintiff=s chosen forum is inconvenient to the plaintiff.@ Guerine,
198 Ill. 2d at 518.
    In weighing the private interest factors, we note that although the
accident occurred in Clinton County, a view of the accident site is not
appropriate. The record indicates that after Gerald=s death, the
railroad crossing was substantially changed. The noncomplying
crossbuck was replaced and growing crops, brush, and weeds were
cut back several hundred feet in each direction. Thus, the preexisting
conditions alleged to have caused the accident no longer exist and a
jury view of the accident site as it existed on the occurrence date is
not possible. On the other hand, plaintiff=s investigator, who resides
in St. Clair County, is the only witness who documented in
photographs and videotape the crossing conditions at the time of the
accident. That documentation is located in St. Clair County.
Accordingly, defendants have failed to show that trial in Clinton
County is favored because it is the county where the accident
occurred.
    Even though the accident occurred in Clinton County, the only
eyewitnesses to the accident reside in Indiana, and it appears the
majority of relevant trial witnesses do not reside in Clinton County.
Those witnesses include plaintiff=s treating physicians from St. Louis,
Madison County, and St. Clair County, the medical examiner from


                                 -14-
St. Louis, who conducted the autopsy, the plaintiff=s investigator from
St. Clair County, the Commerce Commission state rail safety
program inspector and its administrator from Springfield, and the
three individual defendants. Rather, most of the trial witnesses are
disbursed among several counties, St. Louis, Missouri, and Indiana,
and will be required to travel regardless of the place of trial.
Defendants have therefore failed to show that trial in Clinton County
would be more convenient than St. Clair County for most of the
witnesses.
    Defendants= assertion that this case has absolutely no connection
to St. Clair County is factually inaccurate and misleading. Here, the
record does not support defendants= claim that the trial court did not
properly consider or apply the relevant forum non conveniens factors.
    In this case, no affidavits have been filed stating that St. Clair
County would be an inconvenient forum for any of the witnesses. In
fact, the parties= attorneys would be required to travel from their
offices in St. Clair County to try this case in Clinton County. We
acknowledge, however, that the location of the parties= attorneys is
accorded little weight in determining a forum non conveniens motion.
Boner v. Peabody Coal Co., 142 Ill. 2d 523, 534 (1991).
    Not only have defendants not claimed any inconvenience
whatsoever in trying this case in St. Clair County, defendants have
not shown any impediments to accessing sources of testimonial,
documentary, and real evidence. None of defendants= arguments
assert any real inconvenience to anyone or any practical problems
militating against trying this case in St. Clair County. We reiterate
that the defendant must show that the plaintiff=s chosen forum is
inconvenient to the defendant and that another forum is more
convenient to all parties. Guerine, 198 Ill. 2d at 518.
    We discern no inconvenience for the defendants to try this case in
St. Clair County when Clinton and St. Clair Counties are adjacent,
and travel distances for likely witnesses are minimally different.
When adjoining counties are involved, A > A[t]he battle over the forum
results in a battle over the minutiae.@ = @ Guerine, 198 Ill. 2d at 519-
20, quoting Peile, 163 Ill. 2d at 335, quoting Peile v. Skelgas, Inc.,
242 Ill. App. 3d 500, 522 (1993) (Lewis, J., specially concurring). As
this court noted in Guerine, AWe live in a smaller world ***. Today,
we are connected by interstate highways, bustling airways,

                                 -15-
telecommunications, and the world wide web. Today,
convenienceBthe touchstone of the forum non conveniens
doctrineBhas a different meaning.@ Guerine, 198 Ill. 2d at 525.
     In considering the public interest factors, Clinton County has an
interest in deciding a controversy involving an accident that occurred
in Clinton County. The facts, however, demonstrate that St. Clair
County has a legitimate interest in deciding a local controversy
involving one of its residents, Norfolk, a foreign corporation that has
its registered agent for service located in its county. Norfolk railroad
tracks traverse all of St. Clair County, with approximately eight trains
per day passing the Langenhorst property in Clinton County and
entering St. Clair County on the same railroad line. See 735 ILCS
5/2B102(a) (West 2000) (in the case of a foreign corporation,
residence is defined as any county where the corporation has an
office or is doing business). Even though St. Clair County residents
will bear the burden of jury duty and trial expense, St. Clair County
has as much interest in deciding a controversy involving one of its
residents who operates trains in its county as does Clinton County.
This is particularly true when, as here, the defendant railroad
maintains similar rural crossings in St. Clair County and this same
railway line bisects all of St. Clair County. Thus, defendants have
failed to show that St. Clair County has no connection to this
litigation.
     Transfer to Clinton County is also not required by the court
docket of St. Clair County, particularly when one of the defendants is
a Aresident@ of St. Clair County. See Guerine, 198 Ill. 2d at 525.
Moreover, in ruling on defendants= motion, the St. Clair County
circuit court did not note any administrative problems in relation to
its court docket or in its ability to try this case in an expeditious
manner. Rather, it specifically noted that it would have no difficulty
trying this case in a timely manner. When deciding forum non
conveniens issues, the trial court is in the better position to assess the
burdens on its own docket. Boner, 142 Ill. 2d at 538-39. ACourt
congestion is a relatively insignificant factor, especially where the
record does not show the other forum would resolve the case more
quickly.@ Guerine, 198 Ill. 2d at 517, citing Brummett v. Wepfer
Marine, Inc., 111 Ill. 2d 495, 503 (1986). Here, defendants have not
shown that the case would be resolved more quickly in Clinton
County than in St. Clair County. Simply stated, the record, including

                                  -16-
the trial court=s statement that court congestion in St. Clair County is
not a concern, does not support defendants= contention.
    Absent factors strongly favoring transfer, plaintiff=s substantial
interest in choosing the forum where his or her rights will be
vindicated should rarely be disturbed. See Guerine, 198 Ill. 2d at 517,
citing Griffith, 136 Ill. 2d at 106; Jones, 93 Ill. 2d at 372-73; Gulf Oil,
330 U.S. at 508-09, 91 L. Ed. at 1062-63, 67 S. Ct. at 843;
Restatement (Second) of Conflict of Laws '84, Comment c (1971).
As we have indicated, this standard does not foreclose legitimate
transfers when the balance of factors strongly favors litigation in
another forum. Guerine, 198 Ill. 2d at 521.
    With these principles in mind, we have evaluated the total
circumstances of this case and conclude that the balance of private
and public interest factors does not strongly favor Clinton County
over St. Clair County. In this case, defendants have failed to meet
their burden of showing, as they allege in their brief, that there is Ano
connection@ to St. Clair County, that any of defendants or witnesses
would be inconvenienced by a trial in St. Clair County, that trial
would be impractical in St. Clair County, or that it would be unfair to
burden the citizens of St. Clair County with trial in this case. This is
not a case of exceptional circumstances where the interests of justice
require a trial in a more convenient forum. See Guerine, 198 Ill. 2d at
520; Peile, 163 Ill. 2d at 335-36; Torres, 98 Ill. 2d at 346. Nor is this
a case where the trial court=s determination was irrational or lacking
any support in the record. Defendants have failed to show that no
reasonable person would take the view adopted by the trial court. We
hold that the trial court did not abuse its discretion in denying an
intrastate forum non conveniens motion to transfer the case to an
adjacent county when, as here, most of the potential trial witnesses
are scattered and no single county enjoys a predominant connection
to the litigation. See Guerine, 198 Ill. 2d at 526. In fact, based on the
location of the defendants and material witnesses, as well as the
location of the evidence, St. Clair County would appear to be a more
convenient forum for defendants as well as plaintiff.
    We acknowledge the dissent=s belief that today=s opinion is at
odds with Dawdy. However, we find Dawdy distinguishable on three
grounds. First, in Dawdy, none of the witnesses resided in the
plaintiff=s chosen forum. Second, in Dawdy, the possibility of a jury


                                  -17-
view of the accident scene was a practical consideration. Finally, in
Dawdy, the defendant railroad was attempting to transfer the cause to
the defendant employee=s county of residence.
     We emphasize that Dawdy did not overrule Guerine. Dawdy is
not irreconcilable with Guerine, nor does it conflict with Guerine.
Indeed, in Dawdy, this court expressly distinguished the
circumstances presented from those presented in Guerine and noted
that Guerine was based on the totality of the circumstances. Dawdy,
207 Ill. 2d at 183-84.
     We recognize that the dissent would prefer to replace Athe
convenience of the parties@ as the Atouchstone@ of forum non
conveniens analysis to focusing on Athe more appropriate forum@
based on Awhere the cause of action arose.@ This shift is clearly not
warranted and would result in obliteration of the venue statute.
     We reiterate that the standard of review on a forum non
conveniens motion is abuse of discretion, and defendants must meet a
high burden of showing that the Abalance of factors strongly favors
litigation in another forum@ (emphasis added) (Guerine, 198 Ill. 2d at
521), and our holding is compelled under that standard. The dissent
even concludes that Athe convenience of the parties does not strongly
favor one venue over the other.@ Slip op. at 30 (Garman, J.,
dissenting, joined by Thomas, C.J., and Karmeier J.). The total
circumstances of this case simply do not strongly favor transfer to
Clinton County. Accordingly, we hold that the circuit court did not
abuse its discretion in denying defendants= motion to transfer this
cause to Clinton County based on the doctrine of intrastate forum non
conveniens.

                     III. CONCLUSION
   For the foregoing reasons, we affirm the judgment of the
appellate court.

                                                            Affirmed.




   JUSTICE GARMAN, dissenting:

                                -18-
    Less than three years ago, this court addressed the doctrine of
forum non conveniens in Dawdy v. Union Pacific R.R. Co., 207 Ill. 2d
167 (2003). Dawdy was decided in the wake of First American Bank
v. Guerine, 198 Ill. 2d 511 (2002), another forum non conveniens
decision. In the present case, the appellate court denied defendants
leave to appeal the circuit court=s denial of their motion to transfer
venue from St. Clair County to Clinton County. We ordered the
appellate court to reconsider its judgment in light of Dawdy and
Guerine. In affirming the judgment of the circuit court on remand, the
appellate court speculated that it would not have been Aordered to
reconsider a venue transfer question in light of both Dawdy and
Guerine if the supreme court did not think both decisions still
represented good law.@ 354 Ill. App. 3d 1103, 1109. Until today,
Dawdy and Guerine did both represent good law, but the majority=s
decision places this case directly at odds with Dawdy, significantly
obscuring our forum non conveniens jurisprudence. Accordingly, I
dissent.

                     I. Divergence from Dawdy
     In Dawdy, the plaintiff, a resident of Greene County, was driving
a tractor in Macoupin County when he collided with a truck operated
by an employee of the Union Pacific Railroad Company (Union
Pacific). Dawdy, 207 Ill. 2d at 169. The plaintiff filed a lawsuit
against Union Pacific and its employee in the circuit court of
Madison County alleging that the employee negligently operated the
truck, that Union Pacific negligently failed to train and supervise the
employee, and that Union Pacific negligently failed to ensure that
attachments on the truck would not extend beyond the width of the
vehicle when it was operated on public streets. Dawdy, 207 Ill. 2d at
169. The employee was a resident of Macoupin County. Dawdy, 207
Ill. 2d at 170. Union Pacific, a Delaware corporation with its
principal place of business in Omaha, Nebraska, did business in both
Macoupin County and Madison County and operated a facility in the
latter. Dawdy, 207 Ill. 2d at 170. The 18 potential witnesses resided
in various counties. Dawdy, 207 Ill. 2d at 170.
     The defendants filed a motion to transfer venue from Madison
County to Macoupin County under the doctrine of forum non
conveniens, which the circuit court denied. Dawdy, 207 Ill. 2d at 170.

                                -19-
On appeal, the appellate court affirmed the judgment of the circuit
court. Dawdy, 207 Ill. 2d at 171. In reversing, this court balanced the
private and public interest factors relevant to the forum non
conveniens analysis and concluded that the circuit court abused its
discretion in denying the defendant=s motion to transfer. Dawdy, 207
Ill. 2d at 185.
     With respect to the private interest factors, we initially examined
the relative ease of access to testimonial evidence. Dawdy, 207 Ill. 2d
at 177. Two of the potential witnesses resided in Macoupin County,
none resided in Madison County, and on the whole, the potential
witnesses resided closer to Macoupin County than to Madison
County. Dawdy, 207 Ill. 2d at 178. Therefore, we concluded that,
insofar as ease of access to testimonial evidence was concerned,
Macoupin County was a slightly more convenient venue than
Madison County. Dawdy, 207 Ill. 2d at 178.
     We next turned to the possibility of viewing the premises of the
accident. Dawdy, 207 Ill. 2d at 178. The appellate court apparently
had given this factor no weight, concluding that although the accident
occurred in Macoupin County, there was nothing in the record to
indicate that a view of the accident site would be necessary. Dawdy,
207 Ill. 2d at 178. We emphasized that the convenience factor of
viewing the premises of the accident Ais not concerned with the
necessity of viewing the site of the injury, but rather is concerned
with the possibility of viewing the site, if appropriate.@ (Emphases in
original.) Dawdy, 207 Ill. 2d at 178. Accordingly, we determined that
if the trial court were later to decide that viewing the accident site
would be appropriate, it would not make sense for a jury composed of
Madison County residents to travel to Macoupin County to do so.
Dawdy, 207 Ill. 2d at 179.
     Finally, we assessed other practical considerations that would
make trying the case easy, expeditious, and inexpensive. Dawdy, 207
Ill. 2d at 179. In doing so, we accorded Alittle weight@ to the locations
of the offices of the parties= attorneys, which were situated in
Madison County and neighboring St. Clair County. Dawdy, 207 Ill.
2d at 179. We also declined to accept the contention that since
Madison County is adjacent to Macoupin County, Madison County
conclusively could not be an inconvenient venue for the defendants.
Dawdy, 207 Ill. 2d at 180.


                                 -20-
     Turning to the public interest factors, we first examined court
congestion. Dawdy, 207 Ill. 2d at 181. The 1998 annual report of the
Administrative Office of the Illinois Courts indicated that there were
1,867 jury actions for damages in excess of $50,000 pending in
Madison County, and only 137 comparable actions pending in
Macoupin County. Dawdy, 207 Ill. 2d at 181. Moreover, the average
time between filing and verdict for such actions was one year less in
Macoupin County, at 17.3 months, than in Madison County, at 29.3
months. Dawdy, 207 Ill. 2d at 181. Thus, Madison County=s docket
was significantly more congested than that of Macoupin County.
Dawdy, 207 Ill. 2d at 181.
     Next, we discussed the nature and extent of local interests in
deciding the controversy. Dawdy, 207 Ill. 2d at 181-82. The facts
Union Pacific conducted business in Madison County and its
employee maintained a post office box there were not dispositive of
this aspect of the forum non conveniens analysis. Dawdy, 207 Ill. 2d
at 182. Rather, we found it significant that the accident occurred in
Macoupin County, not Madison County; that the plaintiff did not
reside in Madison County; that the individual defendant did not
reside in Madison County; that the individual defendant did reside in
Macoupin County; that the witnesses were, in general, unconnected
to Madison County, despite the fact some worked there; and that
some of the witnesses resided in Macoupin County. Dawdy, 207 Ill.
2d at 183. Accordingly, we concluded that Madison County had
Alittle or no interest@ in trying the action, and that Macoupin County,
on the contrary, had a Astrong connection with and interest in@ the
action. Dawdy, 207 Ill. 2d at 183.
     Finally, we examined the relative propriety of imposing jury duty
on the residents of Madison County and Macoupin County. Dawdy,
207 Ill. 2d at 183. With respect to this consideration, we concluded
that Madison County residents should not be burdened with jury
duty, given that the action did not arise in, and had no relation to,
their county. Dawdy, 207 Ill. 2d at 183. Relatedly, we reasoned it
would not be unfair to burden the residents of Macoupin County with
jury duty, given Macoupin County=s significant interest in the
dispute. Dawdy, 207 Ill. 2d at 183.
     After individually considering the private and public interest
factors relevant to the forum non conveniens analysis, we concluded


                                -21-
that the weight of the public interest factors Agreatly@ favored
Macoupin County, and that the private interest factors favored it as
well. Dawdy, 207 Ill. 2d at 184. We also noted that the deference we
would accord to the plaintiff=s choice of venue was reduced, because
he did not reside there, and his cause of action did not arise there.
Dawdy, 207 Ill. 2d at 184. In light of these considerations, we held
Athe balance of factors strongly favor[ed] transfer to Macoupin
County@ (Dawdy, 207 Ill. 2d at 184), and the circuit court abused its
discretion in denying the defendants= motion to transfer venue
(Dawdy, 207 Ill. 2d at 185).
     The majority disregards significant aspects of our analysis in
Dawdy in affirming the circuit court=s denial of defendants= motion to
transfer in this cause. This disregard begins with its discussion of the
private interest factors in the forum non conveniens analysis. Initially,
the majority ignores Dawdy=s conclusion that the possibility of
viewing the accident site, not the necessity of doing so, is the relevant
consideration in weighing this factor. Dawdy, 207 Ill. 2d at 178. As
we noted in Dawdy, Athe necessity or propriety of viewing the scene
is a decision left within the discretion of the trial court.@ Dawdy, 207
Ill. 2d at 179. The majority concludes that Aa view of the accident site
is not appropriate,@ reasoning that the conditions alleged to have
caused the accident no longer exist, so a jury view of the site as it
existed on the date of the accident is not possible. Slip op. at 14. This
conclusion is not ours to make. It displaces the role of the trial court
in determining the propriety of an accident view. The mere facts that
the accident site no longer appears exactly as it did on the date of the
accident and that plaintiff=s investigator has photographs and
videotape of the accident site do not eliminate the possible usefulness
of a jury view. Moreover, contrary to what the majority suggests, the
investigator=s St. Clair County residency and the location of his
investigation materials in St. Clair County are completely irrelevant
to whether a jury view of the accident site might be appropriate. Slip
op. at 14.
     Next, in evaluating the relative ease of access to testimonial
evidence, the majority fails to conduct a balanced analysis of the
residency of potential witnesses. As mentioned, in Dawdy, we
focused primarily on the facts that two of the potential witnesses
resided in Macoupin County, none resided in Madison County, and
on the whole, the potential witnesses resided closer to Macoupin

                                 -22-
County than to Madison County. Dawdy, 207 Ill. 2d at 178. In this
case, the majority concludes that defendants Afailed to show that trial
in Clinton County would be more convenient than St. Clair County
for most of the witnesses@ (slip op. at 14) without once mentioning
that six witnesses identified by plaintiff in her answers to defendants=
interrogatories are Clinton County residents. These witnesses appear
to be friends and relatives of the decedent with knowledge of his
quality of life and neighbors of the decedent who were present at the
scene of the accident. In addition, the deputy sheriff who investigated
the accident site and prepared an accident report, and the plaintiff
herself, both of whom defendants have identified as potential
witnesses, are residents of Clinton County.
     Other potential witnesses with identities ascertainable from the
record are scattered among several Illinois counties, Indiana, and
Missouri. The Illinois witnesses include the decedent=s two initial
emergency care physicians, who reside in Madison County and St.
Clair County; plaintiff=s investigator, who resides in St. Clair County;
the defendant division engineer, who resides in Macon County; the
Illinois Commerce Commission inspector responsible for
investigating the accident site; and the Illinois Commerce
Commission administrator in charge of evaluating the inspector=s
report. The Indiana witnesses include the defendant train conductor,
who resides in Patoka, Indiana, and the defendant train engineer, who
resides in Hazelton, Indiana. The Missouri witness is the medical
examiner who performed an autopsy on the decedent in St. Louis,
Missouri. Because we do not know the specific residences of all these
witnesses, we cannot say for certain how far each would have to
travel to testify in St. Clair County or Clinton County. However, a
fair characterization of the locations of the potential witnesses
mentioned thus far is that eight reside in Clinton County, two reside
in St. Clair County, and the other nine would, on average, have to
travel approximately the same distance to reach either Clinton
County or St. Clair County.
     The remainder of the potential witnesses, whose identities are not
ascertainable from the record, include physicians and hospital
personnel who treated the decedent in St. Louis, Missouri; hospital
personnel, other than the two physicians already mentioned above,
who were involved in the decedent=s initial treatment in Clinton
County; and personnel from the three Clinton County ambulance

                                 -23-
services, the two Clinton County fire departments, and the Clinton
County auto body repair shop who were involved in responding to the
accident.
    There is no perfect equation for determining whether access to
potential witnesses is easier in one county than in another, but if, in
Dawdy, Macoupin County provided easier access to witnesses than
Madison County, then we can certainly say the same of Clinton
County vis-à-vis St. Clair County in this case. Here, in contrast to
Dawdy, a significantly larger proportion of the potential witnesses
resides in the transferee county, and like Dawdy, the potential
witnesses appear, on the whole, to reside closer to the transferee
county than to the county where suit was filed. It is true that two
potential witnesses reside in the county where suit was filed, but the
St. Clair County residency of plaintiff=s investigator should be
heavily discounted since plaintiff hired the investigator after the
accident to perform services on her behalf, presumably in
contemplation of litigation. See, e.g., Bland v. Norfolk & Western Ry.
Co., 116 Ill. 2d 217, 227 (1987) (noting that undue weight should not
be given to the location of a plaintiff=s treating physician or expert
since A[t]o do so would allow a plaintiff to easily frustrate the forum
non conveniens principle by selecting as a witness a treating
physician or expert in what would, in reality, be an inconvenient
forum@). More importantly, the fact two potential witnesses reside in
St. Clair County is relatively inconsequential when considered in
conjunction with the residencies of all the other potential witnesses.
    The majority also contradicts Dawdy=s discussion of other
practical considerations relevant to the forum non conveniens
analysis. Specifically, the majority ignores our refusal in Dawdy to
Aaccept the contention that trial in an adjacent county is conclusively
not inconvenient for a defendant@ (Dawdy, 207 Ill. 2d at 180), stating
that it Adiscern[s] no inconvenience for the defendants to try this case
in St. Clair County when Clinton and St. Clair Counties are adjacent,
and travel distances for likely witnesses are minimally different@ (slip
op. at 15). The fact the counties are adjacent to one another is, in
itself, irrelevant. Their locations factor into the present forum non
conveniens analysis only insofar as they relate to the ease of access to
the potential witnesses, which, as discussed above, favors Clinton
County.


                                 -24-
     In addition to disregarding Dawdy=s analysis of the private
interest forum non conveniens factors, the majority also departs from
Dawdy=s analysis of the public interest factors. In Dawdy, with
respect to the local interests in deciding the controversy, we declined
to attach dispositive significance to the fact the corporate defendant
did business in the county where the lawsuit was filed. Dawdy, 207
Ill. 2d at 182 (Athe fact that the defendant conducts business within
Madison County is not a dispositive factor in this case@). That,
however, is precisely what the majority does here.
     The majority observes that ANorfolk *** has its registered agent
for service located in [St. Clair County]@ and that ANorfolk railroad
tracks traverse all of St. Clair County.@ Slip op. at 16. According to
the majority, ASt. Clair County has as much interest in deciding a
controversy involving one of its residents who operates trains in its
county as does Clinton County. This is particularly true when, as
here, the defendant railroad maintains similar rural crossings in St.
Clair County and this same railway line bisects all of St. Clair
County.@ Slip op. at 16. This reasoning is misguided. The mere fact
Norfolk does business in St. Clair County is greatly outweighed by
other considerations far more relevant to evaluating the nature and
extent of each county=s local interest in this case.
     As mentioned, in evaluating this factor in Dawdy, we found it
significant that the accident occurred in the transferee county; that the
plaintiff did not reside in the county where suit was filed; that the
individual defendant did not reside in the county where suit was filed;
that the individual defendant did reside in the transferee county; that
the witnesses were, in general, unconnected to the county where suit
was filed; and that some of the witnesses resided in the transferee
county. See Dawdy, 207 Ill. 2d at 183. We placed particular emphasis
on the fact the accident occurred in the transferee county. Dawdy, 207
Ill. 2d at 183 (AMost significantly, the fact that the accident occurred
in Macoupin County gives the action a local interest@). In this case, as
in Dawdy, the accident occurred in the transferee county. Moreover,
the plaintiff and the individual defendants do not reside in the county
where suit was filed. As for the potential witnesses, they appear, on
the whole, to reside closer to the transferee county than to the county
where suit was filed, and a larger proportion of them actually resides
in the transferee county than was the case in Dawdy.


                                 -25-
    The only distinction between this case and Dawdy in terms of the
considerations in question is that, here, none of the individual
defendants reside in the transferee county. However, the significance
of this distinction is offset by the fact that plaintiff, unlike the
plaintiff in Dawdy, is a resident of the transferee county. In Dawdy,
the plaintiff was a resident of Greene County, suit was filed in
Madison County, and the defendants wished to transfer venue to
Macoupin County. Dawdy, 207 Ill. 2d at 169-70. Here, plaintiff
resides in Clinton County, suit was filed in St. Clair County, and
defendants wish to transfer venue to Clinton County, plaintiff=s
county of residence.
    In sum, based on the very same considerations we took into
account in evaluating the nature and extent of the local interests at
play in Dawdy, it is clear that the controversy at issue here is local to
Clinton County, and that Clinton County has a strong interest in
resolving it. The majority unduly emphasizes the fact that Norfolk
does business in St. Clair County to the exclusion of these other,
more important considerations.
    I would briefly note that whether it is appropriate to impose jury
duty on the residents of a county is related to the strength of a
county=s local interest in a controversy. See, e.g., Dawdy, 207 Ill. 2d
at 183. The majority finds it unproblematic that ASt. Clair County
residents will bear the burden of jury duty and trial expense@ in this
case. Slip op. at 16. However, because plaintiff=s action did not arise
in, and has little relation to, St. Clair County, it would be unfair to
burden St. Clair County residents with jury duty in this matter.
Clinton County, on the contrary, has a strong local interest in the
controversy, and it would be entirely appropriate for Clinton County
residents to serve as jurors.
    Finally, in assessing court congestion, the majority fails to
examine the statistical criteria we considered in Dawdy and instead
focuses solely on the circuit court judge=s assessment of the St. Clair
County circuit court=s docket. Slip op. at 16. In Dawdy, we looked to
the overall number of pending jury actions for damages over $50,000
and the time to verdict for such actions in determining that Madison
County=s docket was significantly more congested than that of
Macoupin County. Dawdy, 207 Ill. 2d at 181. Here, the 2000 annual
report of the Administrative Office of the Illinois Courts, which


                                 -26-
defendants called to the circuit court=s attention, reveals that, in 2000,
there were 423 jury actions for damages in excess of $50,000 pending
in St. Clair County, but only 37 comparable actions pending in
Clinton County. Administrative Office of the Illinois Courts, 2000
Annual Report of the Illinois Courts, Statistical Summary 19, 28.
Moreover, the average time between filing and verdict in such cases
was 31.9 months in St. Clair County, but only 18 months in Clinton
County. 2000 Annual Report of the Illinois Courts, Statistical
Summary 56. The majority offers no account of these statistics,
content simply to state that the St. Clair County circuit court
Aspecifically noted that it would have no difficulty trying this case in
a timely manner.@ Slip op. at 16. In support of this rationale, the
majority cites Boner v. Peabody Coal Co. for the proposition that a
circuit court is in a better position than a reviewing court to assess the
burdens on its own docket. Slip op. at 16, citing Boner, 142 Ill. 2d at
538-39. This may be so, but it does not mean that a reviewing court
should turn a blind eye to objective data in weighing one venue=s
congestion against another=s. Boner, in fact, did consider court data in
arriving at its conclusion that court congestion did not necessitate
transferring the action at issue to Gallatin County. Boner, 142 Ill. 2d
at 539 (AMoreover, the 1989 statistics favor St. Clair County rather
than Gallatin County@). Thus, while A[t]he court congestion factor, by
itself, is relatively insignificant@ (Dawdy, 207 Ill. 2d at 181), and is
not alone sufficient to justify transfer (Dawdy, 207 Ill. 2d at 181), in
this case, this factor does weigh in favor of Clinton County over St.
Clair County.

               II. Guerine, Dawdy, and the Instant Case
    It is clear, based on the foregoing, that the majority wishes to
distance this court from the reasoning we applied in Dawdy. I cannot
endorse this approach, as it erroneously suggests that Dawdy is
irreconcilable with Guerine, when, in fact, Dawdy and Guerine can
be applied consistently to govern the outcome of this case.
    The lawsuit at issue in Guerine arose from a car accident
involving the individual defendant and the decedent. Guerine, 198 Ill.
2d at 512. A boat trailer broke away from the individual defendant=s
vehicle, crossed into oncoming traffic, and struck the decedent=s
vehicle, killing her. Guerine, 198 Ill. 2d at 512. The plaintiff bank, as

                                  -27-
the executor of the decedent=s estate, and the decedent=s two minor
sons, by their father, the decedent=s husband, filed suit in Cook
County against the individual defendant for negligence and against
the manufacturer of the boat trailer for product liability. Guerine, 198
Ill. 2d at 513. The individual defendant resided in Cook County, the
corporate defendant was headquartered in Mishawaka, Indiana, and
the accident had occurred in De Kalb County. Guerine, 198 Ill. 2d at
512-13, 524. The circuit court allowed the corporate defendant=s
motion to transfer the action out of Cook County, and the appellate
court denied the plaintiffs leave to appeal. Guerine, 198 Ill. 2d at
513-14.
     In reversing the judgment of the circuit court, we held Athat a trial
court abuses its discretion in granting an intrastate forum non
conveniens motion to transfer venue where *** the potential trial
witnesses are scattered among several counties, including the
plaintiff=s chosen forum, and no single county enjoys a predominant
connection to the litigation.@ Guerine, 198 Ill. 2d at 526. The
potential witnesses were Ascattered among several counties@ because
they resided in Cook County, De Kalb County, Du Page County,
Kane County, and Winnebago County. See Guerine, 198 Ill. 2d at
524-25. There were various reasons why no single county enjoyed Aa
predominant connection to the litigation,@ as reflected in our analysis
of the relevant private and public interest factors. See Guerine, 198
Ill. 2d at 524-25. While the accident occurred in De Kalb County, and
thus gave the plaintiffs= negligence claim against the individual
defendant a Alocal flavor,@ the plaintiffs= product liability claim
against the corporate defendant was Aless localized.@ Guerine, 198 Ill.
2d at 525. Moreover, despite the accident=s occurrence in De Kalb
County, Cook County clearly was more accessible to the parties.
Guerine, 198 Ill. 2d at 524. The individual defendant resided there
and never filed a forum non conveniens motion, and any
representatives of the corporate defendant would have had to travel
through Cook County on their way to either De Kalb County or Kane
County, the other potential venues. Guerine, 198 Ill. 2d at 524. In
addition, as we recognized in our holding, the potential witnesses
were disbursed among several counties, including the county where
the plaintiffs filed suit. Guerine, 198 Ill. 2d at 524-25.
     We distinguished Guerine in Dawdy. There we observed that,
unlike in Guerine, none of the witnesses resided in the county where

                                  -28-
suit was filed, and the transferee county had a predominant
connection to the litigation. Dawdy, 207 Ill. 2d at 184 (AIn this case,
however, none of the witnesses reside in Madison County and
Macoupin County has a predominant connection to this case@). It is
significant that, in addition to the fact that none of the potential
witnesses resided in the county where suit was filed, on the whole
they resided closer to the transferee county. Dawdy, 207 Ill. 2d at
178. Furthermore, while we did not explicitly elaborate on why the
transferee county had a Apredominant connection@ to the case, our
reasons were implicit in our analysis of the private and public interest
factors. Unlike the individual defendant in Guerine, the individual
defendant in Dawdy was a resident of the transferee county. See
Dawdy, 207 Ill. 2d at 170, 183. In addition, unlike the mixed
negligence-product liability action in Guerine, all of the plaintiff=s
negligence claims in Dawdy related to the specific accident at issue,
which occurred in the transferee county. See Dawdy, 207 Ill. 2d at
169, 183. Moreover, the potential witnesses in Dawdy were more
closely linked to the transferee county than in Guerine. See Dawdy,
207 Ill. 2d at 178.
    The grounds on which the majority distinguishes Dawdy from the
instant case are unpersuasive and likely to cause confusion. First, the
majority asserts that Ain Dawdy, none of the witnesses resided in the
plaintiff=s chosen forum.@ Slip op. at 17. It is true that, in this case,
two potential witnesses are residents of the county where suit was
filed, but this distinction should make no difference in the forum non
conveniens analysis. As mentioned, the fact two potential witnesses
reside in St. Clair County is relatively inconsequential when
considered along with the residencies of all the other potential
witnesses. Here, as in Dawdy, the potential witnesses appear, on the
whole, to reside closer to the transferee county than to the county
where suit was filed.
    Second, the majority states that Ain Dawdy, the possibility of a
jury view of the accident scene was a practical consideration.@ Slip
op. at 17. As discussed, the possibility of a jury view of the accident
scene is likewise a practical consideration in this case.
    Third, the majority notes that Ain Dawdy, the defendant railroad
was attempting to transfer the cause to the defendant employee=s
county of residence.@ Slip op. at 17. As with the majority=s statement


                                 -29-
regarding the residencies of the potential witnesses, this observation
ignores the broader context of the forum non conveniens analysis.
The residency of a defendant is most relevant to two of the forum non
conveniens factors: the interest in deciding localized controversies
locally, and the convenience of the parties. As to the former factor,
even though none of the individual defendants reside in the transferee
county, plaintiff does, thereby offsetting the effect this distinction
would have in this case on the extent of the transferee county=s local
interest in the controversy. As to the convenience of the parties, the
majority does not engage in a separate analysis of this factor, other
than to state the obvious proposition that a defendant cannot prevail
on a motion to transfer by simply asserting that the plaintiff=s chosen
venue is inconvenient to the plaintiff (slip op. at 14), and to conclude
that defendants failed to show they would be inconvenienced by a
trial in St. Clair County (slip op. at 16). The fact of the matter is that
plaintiff will suffer no inconvenience by remaining in Clinton County
to litigate this case, and defendants will be equally inconvenienced by
trial in Clinton County or St. Clair County. Clinton County is
plaintiff=s county of residence, so even though she has indicated St.
Clair County is not an inconvenient venue by filing suit there, Clinton
County is similarly not inconvenient. The individual defendants
reside in Macon County; Patoka, Indiana; and Hazelton, Indiana, and
will have to travel comparably long distances to attend trial in either
Clinton County or St. Clair County. Balancing these considerations,
the convenience of the parties does not strongly favor one venue over
the other. Thus, the fact that transferring this case would not, unlike
in Dawdy, place it in the county of residence of one of the defendants
has no bearing on this factor of the forum non conveniens analysis.

        III. Application of Forum Non Conveniens Factors
    Turning explicitly to the facts of this case, it is clear the doctrine
of forum non conveniens warrants the transfer of plaintiff=s lawsuit to
Clinton County.
    Here, plaintiff is not a resident of St. Clair County, and the
accident did not occur there. As a result, plaintiff=s choice of St. Clair
County as a venue for her lawsuit is entitled to less deference than
would otherwise be appropriate. See Guerine, 198 Ill. 2d at 517;
Dawdy, 207 Ill. 2d at 173-74.

                                  -30-
     On balance, the private interest factors weigh in favor of transfer.
Plaintiff will suffer no inconvenience by litigating this case in Clinton
County or St. Clair County, and the individual defendants will be
equally inconvenienced by trial in either county. On the whole, the
potential witnesses appear to reside closer to Clinton County than to
St. Clair County, with a significant proportion of them actually
residing in Clinton County. Furthermore, viewing the accident site
might be deemed appropriate in this case at some future time, and the
accident site is located in Clinton County. The fact the parties=
attorneys= offices are located in St. Clair County is entitled to little
weight.
     In addition, the public interest factors weigh strongly in favor of
transfer. It is apparent that the controversy at issue here is local to
Clinton County, and that Clinton County has a strong interest in
resolving it. The accident occurred in Clinton County, plaintiff is a
resident of Clinton County, and the potential witnesses are more
closely connected to Clinton County than to St. Clair County.
Relatedly, because of Clinton County=s strong local interest in the
litigation and St. Clair County=s comparatively weak interest, it
would not be fair to obligate St. Clair County residents to serve as
jurors in this matter. Finally, court statistics clearly show greater
congestion in St. Clair County than in Clinton County.
     For these reasons, I would reverse the judgment of the appellate
court, which affirmed the circuit court=s denial of defendants= motion
to transfer venue, and order this cause transferred from St. Clair
County to Clinton County.

    CHIEF JUSTICE THOMAS and JUSTICE KARMEIER join in
this dissent.




                                 -31-